—In an action to recover damages for breach of a collective bargaining agreement, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), dated October 18, 2000, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The plaintiff’s cause of action premised upon an alleged *401breach of the collective bargaining agreement was properly dismissed since the plaintiff failed to proceed in accordance with the provisions of the agreement (see Matter of Board of Educ., Commack Union Free School Dist. v Ambach, 70 NY2d 501, 508, cert denied sub nom. Margolin v Board of Educ. Commack Union Free School Dist., 485 US 1034; Matter of Brown v County of Nassau, 288 AD2d 216; Goldstein v Tabb, 177 AD2d 470; Quinn v County of Nassau, 162 AD2d 514).
The plaintiff’s remaining contentions are without merit. Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.